Citation Nr: 0406753	
Decision Date: 03/15/04    Archive Date: 03/30/04

DOCKET NO.  00-03 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, beyond January 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran had active service from January 1962 to March 
1989.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a decision by the Buffalo, New York Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was before the Board in March 2001 when it was remanded 
for additional development.


REMAND

Following remand by the Board in March 2001, the RO obtained 
private treatment records that note the veteran's treatment 
for various disabilities.  A September 2003 deferred rating 
decision found that training was medically infeasible for the 
periods from August 27, 1991 to September 30, 1991 and from 
September 28, 1996 to November 14, 1996.  It does not appear 
that the veteran has received notification of this 
determination.  Furthermore, the Board notes that no 
supplemental statement of the case was issued.  Neither the 
veteran nor his representative has waived RO review of the 
documents received following the Board's March 2001 Remand.

The Board is aware that the veteran's basic delimiting period 
for receiving Chapter 30 educational benefits expired on 
January 1, 2000; nonetheless, the case must be returned to 
the RO for initial consideration of the evidence received 
following the Board's March 2001 Remand.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003); see also VAOGCPREC 1-2003 (May 21, 
2003). 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should adjudicate the 
veteran's claim based on a de novo review 
of all evidence received since the 
October 1999 statement of the case.

2.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  The appellant need take no action 
until otherwise notified, but he may furnish additional 
evidence and argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




